Citation Nr: 0428011	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  96-10 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for residuals of a 
right elbow injury.

4.  Entitlement to service connection for residuals of a 
right ankle injury.

5.  Entitlement to an initial compensable rating for 
sinusitis.

6.  Entitlement to an initial rating greater than 30 percent 
for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1976 
in the United States Navy, and from November 1978 to November 
1994 in the United States Navy Reserves.

These matters  come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision in 
which the RO granted service connection for hypertension, 
bilateral hearing loss, and a dysthymic disorder, assigning 
each a zero percent evaluation, effective December 1, 1994; 
and denied service connection for right ankle and right elbow 
disabilities.  In October 1995, the veteran filed a notice of 
disagreement (NOD) with the assigned ratings for his 
hypertension, dysthymic disorder, and hearing loss, and the 
denial of service connection for a right elbow disability.  A 
statement of the case (SOC) was issued in January 1996, and 
the veteran submitted a substantive appeal later that same 
month.  Also in January 1996 the veteran submitted a notice 
of disagreement with the denial of service connection for a 
right ankle disability.  An SOC was issued in July 1996, and 
the appeal was perfected, in September 1996, by a written 
statement that the Board accepts as a Substantive Appeal.  In 
July 1996, December 1997, September 2003, and February 2004, 
the RO issued supplemental SOCs (SSOC) addressing additional 
evidence received concerning the veteran's claims.  In 
December 1997, the RO increased the veteran's initial 
evaluation for his dysthymic disorder to 30 percent 
disabling, effective December 1, 1994.

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of service connection for 
hearing loss, hypertension, and dysthymic disorder, the Board 
has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

In July 1999, the Board remanded the veteran's claims to the 
RO for additional development.  As the RO continued the 
denial of each claim, these matters have been returned to the 
Board for further appellate consideration.

The Board notes that the veteran also perfected appeals of 
the RO's award of service connection for a left shoulder 
disability, a low back disability, a skin disorder of the 
right foot, and a left knee disability.  However, in an 
October 2003 statement, he withdrew his appeals of these 
claims.  See 38 C.F.R. § 20.204 (2003).  Accordingly, the 
only issues for the Board's consideration are those on the 
title page..  

The Board's decision on the claims for higher initial ratings 
for hypertension and for bilateral hearing loss, as well as 
the claims for service connection for residuals of a right 
elbow injury, and for r residuals of a right ankle injury, 
are set forth below.  The claims for higher initial ratings 
for for sinusitis and for dysthymic disorder are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
June 2004 statement, the veteran's representative asserted 
that the veteran's October 2003 statement is a notice of 
disagreement with regard to the issue of entitlement to a 
compensable evaluation for otitis media and otitis externa.  
The Board refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher initial ratings for 
hypertension and for bilateral hearing loss, as well as the 
claims for service connection for residuals of a right elbow 
injury has been accomplished.  

2.  In June 1995, the veteran's worst overall audiological 
performance of record, he had bilateral hearing loss 
manifested by level II hearing acuity in the right ear and 
level II hearing acuity in the left ear.

3.  The veteran's hypertension has primarily been manifested 
by diastolic blood pressure readings below 100.

4.  There is no competent and probative evidence that the 
veteran has a right elbow disability, to include as a 
residual of a right elbow injury.  

5.  There is no competent and probative evidence that the 
veteran has a right ankle disability, to include as a 
residual of a right ankle injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.85, 4.86 (2003).

2.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7101 (1997, 2003).

3.  The criteria for service connection for residuals of a 
right elbow injury are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303  (2003).

4.  The criteria for service connection for residuals of a 
right ankle injury are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for higher  initial evaluations for 
hypertension and bilateral for hearing loss, and the claims 
for service connection for a right elbow disability and for a 
right ankle disability have been accomplished.

In a December 2003 letter, the January 1996 SOC, and the July 
1996, December 1997, September 2003, and February 2004 SSOCs, 
VA notified the veteran of the legal criteria governing the 
claims.  In each instance, the veteran was given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112, ( 2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  The initial 
rating action in this case was issued in August 1995, prior 
to the enactment of the VCAA in November 2000.  Additionally, 
compliance with the VCAA was not completed until December 
2003, all the SSOCs except the most recent one were issued 
prior to this time.  In February 2004, after all appropriate 
notice and assistance had been provided, the RO adjudicated 
the veteran's claims for the first time after compliance with 
the VCAA.  Therefore, all pertinent records were in the 
claims file prior to the RO's initial post-VCAA notice 
adjudication of the veteran's claims.  Given the RO's 
compliance with VCAA, and the RO's post-compliance 
adjudication of the claims, there is no additional action to 
be taken by the RO, and no benefit to the veteran in 
returning his claims to the RO for yet another post-VCAA 
adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo multiple VA examinations in connection 
with his claims.  Moreover, the veteran has been given the 
opportunity to submit evidence to support his claims, which 
he has done.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that  has 
not been obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims decided herein.

II  Analysis

A.  Claims for Higher Initial Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson, 12 Vet. App. at 126.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

1.  Bilateral Hearing Loss

In June 1995, the veteran underwent a VA audiological 
examination.  On the authorized audiological evaluation 
conducted as past of the examination, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
45
35
LEFT
55
55
55
45
35

The average threshold for the right ear was 43, and for the 
left ear was 47.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 92 
in the left ear.  The VA examiner diagnosed moderate to mild 
sensorineural hearing loss of the right ear, and mild to 
moderate hearing loss of the left ear.

Another VA audiological examination was provided in June 
1996.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
45
40
LEFT
60
55
50
50
40

The average threshold for the right ear was 46, and for the 
left ear was 48.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.

The veteran's hearing loss was evaluated again in a February 
2000 VA examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
45
50
40
LEFT
60
55
50
50
40

The average threshold for the right ear was 48, and for the 
left ear was 49.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.

The veteran asserts that due to chronic ear infections he 
cannot wear his hearing aids at all times, and thus, deserves 
an increased evaluation for his bilateral hearing disability.

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998), governing evaluation of diseases of the ear, 
including hearing loss.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 
1999).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The RO has evaluated the veteran's service-connected hearing 
loss under both the former and revised criteria; hence, there 
is no due process bar to the Board doing likewise.

At the time that the veteran filed his claim for service 
connection for bilateral hearing loss, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule established eleven auditory 
acuity levels, designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85 to 4.87, Diagnostic Codes 6100 to 6110 (1998).  

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85 (2003).  However, the June 1999 amendment adds 
the provisions of 38 C.F.R. § 4.86 for evaluating exceptional 
patterns of hearing impairment.  Exceptional patterns of 
hearing impairment are evaluated under the provisions of 38 
C.F.R. § 4.86, which provide, as follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

The new regulation, 38 C.F.R. § 4.86, references Table VIa, 
which reflects the schedular criteria contained in Table VI 
without consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

Applying the audiological test results of record to the 
evaluation criteria, the June 1995 VA examination reflects 
average decibel loss of 43 in the right ear, and 47 in the 
left ear, and speech discrimination results of 94 percent in 
the right ear, and 92 percent in the left.  These findings 
correlate to an auditory acuity numeric designation of I in 
the right ear, and of I in the left ear pursuant to 38 C.F.R. 
§ 4.85(a), Table VI; and an auditory acuity numeric 
designation of II in the right ear, and of II in the left ear 
pursuant to 38 C.F.R. § 4.85(a), Table VIa.  These numeric 
designations, in combination, correspond to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII.  Accordingly, a 
noncompensable evaluation is the appropriate rating.   

The June 1996 and February 2000 examinations show average 
decibel loss in the right and left ears as 46/48, and 48/49, 
respectively.  Additionally, speech discrimination results at 
these examinations were 96 and 100 percent for the right ear, 
and 94 and 96 percent for the left ear.  Given that these 
findings are at levels greater than those reported in the 
June 1995 examination, applying these later audiological 
findings to the charts would not result in a compensable 
rating for the veteran's hearing loss.  

Based on the VA examination results, the RO evaluated the 
veteran's bilateral hearing loss as noncompensable.  Clearly, 
the record presents no basis for assignment of a higher 
evaluation for bilateral hearing loss at any point since June 
1995.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss, and his 
inability to use his hearing aids due to recurring 
infections.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiology studies of record.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  

For all the foregoing reasons, there is no basis for staged 
rating pursuant to Fenderson, and the claim for a higher 
evaluation for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation, that doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B. Hypertension

Blood pressure readings taken at a VA medical clinic from 
April 1995 to November 1995, were as follows:  130 
(systolic)/86 (diastolic), 142/94, 132/98, 122/95, 130/86, 
and 124/80.

In March 1996, the veteran presented to a VA medical clinic 
for a blood pressure check and his blood pressure was 138/86.  

Private treatment records from July 1999 to June 2003 show 
blood pressure readings of 118/99, 110/62, 122/80, and 
122/80.

In a March 2000 VA examination report and addendum, the 
veteran's blood pressure readings were reported as 124/74 
sitting, 114/72 supine, and 120/80 standing.  At the 
examination, the veteran reported that he was not on 
medication for his blood pressure, that his blood pressure 
had been elevated in the past due to work-related stress, and 
that since his retirement he had been able to stop 
medications.  There was no peripheral edema or cyanosis and 
no significant examination findings.  The examiner found no 
evidence of hypertension at the time of the examination.  He 
determined that the veteran's blood pressure was elevated in 
the past secondary to work-related stress and possible 
alcohol abuse.

Review of the medical evidence reveals that the veteran was 
treated for hypertension in service with Kerlone, but that 
this treatment was ended prior to discharge.  In a June 1995 
VA treatment record it is noted that he has never taken 
medication for his hypertension, and that he was using diet 
and exercise to control it.  However, in an August 1995 
treatment notation, it states that the veteran has been 
prescribed hydrochlorothiazide for his hypertension.  There 
is no indication in the medical evidence of exactly when the 
veteran stopped taking this medication, prior to his March 
2000 examination report.  In January 1996 and July 1997 
submissions to the record, the veteran states that he is 
taking medication for his hypertension.  

Private treatment records from July 1999 to June 2003, list 
the medications that the veteran was taking during that time.  
They indicate that the veteran did not begin taking blood 
pressure medication again until June 9, 2003, when it was 
noted that he was taking Altace.  In an October 2003 
statement, the veteran asserts that he is taking Altace for 
his hypertension.

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease.  During the 
pendency of this appeal, VA amended the portion of the VA 
Schedule for Rating Disabilities pertaining to evaluation of 
diseases of the cardiovascular, including the evaluation for 
hypertensive vascular disease.  See 62 Fed.Reg. 65207-65224 
(December 11, 1997).  The regulations became effective in 
January 1998.  

As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner, 17 Vet. App. at 9; DeSousa, 10 Vet. App. at 467.  See 
also VAOPGCPREC 3-2000 and 7-2003.  

As the RO has evaluated the veteran's service-connected 
hypertension under both the former and revised criteria, 
there is no due process bar to the Board doing likewise.

According to the criteria in effect prior to January 1998, a 
10 percent evaluation is warranted for diastolic pressure 
predominantly 100 or more. "When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure of predominantly 100 or more, a 
minimum rating of 10 percent will be assigned."  A 20 
percent rating is warranted for diastolic pressure 
predominantly 110 or more with definite symptoms, and a 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more with moderately severe symptoms.  
The maximum 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more with severe symptoms.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Under the criteria that became effective in January 1998, 
Diagnostic Code 7101 provides for a 10 percent rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 
160 or more, or; the veteran has a history of diastolic 
pressure of predominantly 100 or more and requires continuous 
medication for control of hypertension.  A 20 percent rating 
is assigned for diastolic pressure which is predominantly 110 
or more, or; systolic pressure is predominantly 200 or more.  
A 40 percent rating is assigned for diastolic pressure that 
is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note after the diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater. Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters. 

After a careful review of the evidence of record in light of 
the former and revised applicable criteria, the Board finds 
that the evidence does not support an initial  compensable 
rating for the veteran's hypertension. 

The veteran contends that he is on medication for his 
hypertension, and as a result his disability warrants a 
higher rating.  However, under both the old and new rating 
criteria, a compensable evaluation requires, at a minimum, 
that the claimant have diastolic readings of 100 or greater, 
regardless of the need for medication to control the 
hypertension.  Review of the medical evidence shows that the 
veteran's diastolic blood pressure readings have never been 
reported as 100 or over.  Therefore, even giving the veteran 
the benefit of the doubt as to whether his use of medication 
to control his hypertension was continuous, given that it 
started and stopped, he does not meet the basic requirement 
for a rating greater than zero.  

For all the foregoing reasons, there is no basis for staged 
rating pursuant to Fenderson, and the claim for a higher 
evaluation must denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation, that doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert,  
1 Vet. App. at  53- 56. 

C.  Service Connection for Residuals of Right Elbow and Right 
Ankle Injuries

The veteran asserts that he injured his elbow in service 
playing tennis and that he sprained his right ankle multiple 
times playing basketball and other sports as part of his 
physical fitness training.  He states that his right elbow is 
painful upon repeated use, and that his right ankle swells, 
and is painful if he sits or stands on it too long.

In May 1995 the veteran underwent VA general medical and feet 
examinations.  These examinations noted the veteran's history 
of injury to the right elbow and right ankle.  The veteran 
reported that he only had pain on high-level activities.  The 
diagnosis was a right ankle history of multiple sprains with 
no current disability and right elbow with history of 
epicondylitis, no disability at present.

VA outpatient treatment records contain no evidence of 
treatment for complaints related to the veteran's right ankle 
or right elbow.

In a June 1996 VA joints examination the veteran reported 
pain in the right ankle on exercising approximately three 
times a week, but stated that the was able to perform most 
daily and physical activities without limitation by pain.  He 
had a brace for his right elbow and had constant, throbbing 
pain with intermittent sharp pains that radiated to the 
shoulder.  Examination of the right ankle showed dorsiflexion 
of 5 degrees, plantar flexion of 45 degrees, full range of 
motion on eversion and inversion, no tenderness, normal 
strength, no sensation deficits, and some slight swelling 
without redness or warmth.  The right elbow had point 
tenderness to the lateral epicondyle of the humerus, with 
slight warmth but no redness.  There was full range of motion 
on flexion, extension, internal rotation and external 
rotation, no sensation deficits, and normal strength.  X-rays 
of the right ankle and right elbow were negative.  The 
examiner's assessment was chronic injuries to the right elbow 
and right ankle, but that the veteran's function was not 
limited due to his complaints.  

In September 1996, a private physician, Dr. Elstein, 
submitted a statement averring that the veteran had received 
numerous small injuries to his body in service.  He stated 
that the veteran had injured his right elbow nine years ago 
and had chronic intermittent lateral epicondylitis and a 
history of multiple ankle sprains, among other problems.  He 
also stated that the veteran's general condition was such 
that no treatment was necessary except intermittent use of 
anti-inflammatory medication.

In March 2000, the veteran underwent another VA joints 
examination.  The veteran reported a history of tennis elbow 
and noted that he had to give up racquetball and had pain in 
his right elbow on repetitive use.  Examination showed no 
swelling, no tenderness, flexion of 130 degrees, no 
hyperextension, a carrying angle of 12 degrees, and no pain 
on ordinary usage.  There was no evidence of tendinitis at 
the time of the examination.  Pronation was 75 degrees and 
supination was 85 degrees, which is normal.  There was no 
objective evidence of pain, weakness, or incoordination.  X-
rays were negative.  He was diagnosed with tennis elbow, 
quiescent with usual activity.  

The veteran reported that his right ankle had periodic 
swelling, and that ordinarily it was not a problem, but that 
it became a problem if he twisted it doing activity around 
the house or if he sits and stands for a prolonged period of 
time.  On physical examination there was no discoloration, no 
pain, pronation was 10 degrees, supination was 25 degrees, 
there was no crepitus, no evidence of pain on motion, no 
weakness, excess fatigability, or incoordination.  X-rays 
were negative.  The examiner stated that the initial event in 
service meant that to some extent the veteran's symptoms, 
which were minimal, were related to service, but that the 
persistence of intermittent discomfort was 80 percent obesity 
and 20 percent due to original injuries.  He diagnosed the 
veteran with a history of injury to the right ankle, pain 
associated with soft tissue sprains.

In October 2000, the veteran underwent yet another VA joints 
examination.  The veteran reported a chronic right ankle 
injury, and no problems with his right elbow.  On examination 
his right elbow had no deformity, flexion to 135 degrees, 
full extension, extension of the wrist against resistance 
caused no pain in the elbow, and there was no pain on 
palpation.  The right ankle had no deformity, no instability, 
and 10 degrees dorsiflexion, 35 degrees plantar flexion, both 
without pain.  The examiner diagnosed a right ankle within 
normal limits, and a right elbow within normal limits.  In an 
addendum later that month the examiner again noted that the 
right ankle and right elbow examinations were normal.  In an 
April 2002 addendum, the examiner noted the veteran's report 
of injuries to his right elbow and right ankle in service, 
and opined that these injuries were service-connected, then 
re-stated that the right elbow and right ankle exams were 
normal.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires findings as 
to the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309  (1993).  

In this case, service connection must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.  The veteran has not submitted any medical evidence that 
refers to any current right ankle or right elbow disability.  
The Board notes that even the veteran's statements regarding 
his right ankle and right elbow indicate that his only 
symptoms are intermittent pain.  The multiple examinations of 
record consistently find that the veteran's right ankle and 
right elbow are within normal limits, with no disability 
present or diagnosed.  Even the statement by Dr. Elstein, the 
veteran's private physician, fails to establish a current 
disability of the ankle or elbow, merely asserting the need 
for intermittent use of an anti-inflammatory.  While the 
veteran has reported intermittent pain in his right elbow and 
right ankle, the Board also points out that pain, alone, does 
not constitute a disability for service connection purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  

Although the March and October 2000 examiners asserted a 
nexus between the veteran's current symptoms and his 
treatment in service, these nexus statements do not provide 
evidence of a current disability.  They merely relate his 
intermittent pain to service injuries.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
any present residuals of an in-service right elbow or right 
ankle injury, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's assertions.  While the 
Board does not doubt the sincerity of his belief that he 
currently experiences residuals of in-service injuries to his 
right ankle and right elbow, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter.  A layperson such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms; however, he is not competent to diagnose 
himself as having a disability, or to provide a medical 
opinion linking such disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In the absence of competent and probative evidence of any 
current right ankle or right elbow disability, the claims for 
service connection for residuals of right elbow and right 
ankle injuries must be denied.  As the competent evidence 
simply does not support either claim, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56. 


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.   

An initial compensable evaluation for hypertension is denied.   

Service connection for residuals of a right elbow injury is 
denied.

Service connection for residuals of a right ankle injury is 
denied.




REMAND

As noted in the Introduction, the veteran perfected an appeal 
from the initial award of service connection for a 
psychiatric disorder in August 1995.  In December 1997, the 
RO increased the veteran's evaluation for his psychiatric 
disability to 30 percent disabling.  In a January 1998 
statement to the record, the veteran's representative 
asserted that the veteran wished to withdraw his appeal of 
this issue.  However, the veteran did not sign this 
statement, and the veteran did not submit a written statement 
indicating his desire to withdraw this issue from appeal.  In 
fact, in his October 2003 submission, the veteran addresses 
this issue, asserting that the RO has not taken any action on 
it.  Accordingly, the Board finds that this issue is still on 
appeal.  

Review of the record reveals that additional evidence 
relevant to this claim has been submitted since the last 
SSOC, issued in December 1997.  Since the veteran has not 
waived his right to initial review of this evidence by the 
RO, this claim must be returned to the RO for issuance of an 
SSOC considering this evidence.  38 C.F.R. §§ 19.31, 1937 
(2003).

Also, the Board notes that in December 1996, the RO awarded 
the veteran service connection for sinusitis, assigning a 
noncompensable evaluation. The veteran filed an NOD with the 
assigned rating in July 1997.  However, the RO has yet to 
issue an SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC. Id. The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with. Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA, to 
include, if additional treatment records are received, having 
the veteran undergo VA exam prior to adjudicating the claim 
on appeal.  Adjudication of the claim should include specific 
consideration of "staged rating" (i.e., assignment of 
separate ratings for separate periods of time based on the 
facts found), pursuant to the Fenderson decision, cited to 
above.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO must furnish to the veteran and 
his representative a statement of the 
case with respect to the veteran's NOD as 
to the December 1996 award of service 
connection for sinusitis, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on those 
issues.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected.

2.  The RO must review the claims file to 
ensure that, with respect to any claim 
for which an appeal has been perfected, 
any additional notification and 
development required by the VCAA (to 
include arranging for the veteran to 
under any further examination, if 
warranted) has been accomplished.

3.  After completing the requested 
notification, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
veteran's claim for a higher initial 
rating for a psychiatric disorder in 
light of all pertinent evidence 
(particularly, all that associated with 
the claims file since the issuance of the 
December 1997 SSOC).  The RO must 
document its specific consideration of 
whether "staged rating," pursuant to 
the Fenderson decision, cited to above, 
is warranted.

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes citation to any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).


______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



